Citation Nr: 0309971	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  92-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as a residual of a head injury.

2.  Entitlement to service connection for seizures, claimed 
as a residual of a head injury.

3.  Entitlement to service connection for a psychiatric 
disability, claimed as a residual of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1982 to March 1983, and from February 1984 to May 1984.  
Because of the grant of service connection, the appellant is 
a veteran and service in 1984 is active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 RO decision which denied the 
veteran's application to reopen a claim of service connection 
for residuals of a head injury, to include headaches, 
seizures, and a psychiatric disorder.  In October 1993, the 
Board remanded the veteran's claim.  In February 1996, the 
Board reopened the veteran's claim and then remanded the 
matter to the RO.  In June 1997 and June 2000, the case was 
also remanded to the RO.  The case was returned to the Board 
in February 2003.

In a January 2003 statement, the veteran's representative 
raised the issue of service connection for cervical and 
lumbar spine disabilities; as these claims have not yet been 
initially reviewed by the RO, appropriate action must be 
taken.




FINDINGS OF FACT

1.  The veteran sustained a head injury during service, and 
he has headaches as a result.

2.  The veteran sustained a head injury during service, and 
he has seizures as a result.

3.  The veteran did not have psychiatric problems during 
service; he was not diagnosed as having a psychosis within 
one year of 90 days of active service; and any current 
psychiatric problems are not related to a disease or injury 
in service or any incident of service including a head 
injury.


CONCLUSIONS OF LAW

1.  Headaches were incurred during service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Seizures were incurred during service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2002).

3.  A psychiatric disability was not incurred in or 
aggravated by service, and any psychosis may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty for training from October 
1982 to March 1983, and from February 1984 to May 1984.  

On enlistment examination in August 1982, the veteran's 
neurological and psychiatric systems were normal.  

In March 1984, the veteran sustained a head injury when 
something fell on his head.  (In some records, it is noted 
that a 200 pound weight fell on the veteran's head.)  He was 
sent to the clinic via ambulance.  It was noted that he did 
not lose consciousness or have visual disturbances.  He was 
not dizzy or faint.  He did have a 2 centimeter laceration 
about the post-parietal region of the scalp with no bleeding.  
A neurological examination revealed intact cranial nerves.  
His head, eyes, neck, and throat were normal.  The assessment 
was a scalp laceration.  His laceration was sutured.  Skull 
X-rays did not reveal any fractures. 

There are numerous private medical records, dated in the mid 
to late 1980s, reflecting the veteran's complaints of 
nervousness.  Specifically, in June 1984, the veteran 
presented with complaints of dizziness, lack of energy, and 
headaches.  He was diagnosed as having asthenia.

In April 1985, the veteran complained of nervousness, and he 
was diagnosed as having an anxiety reaction.  In August 1985, 
January 1986, August 1986, and December 1986, the veteran 
complained of anxiety. 

On periodic examination in May 1986, the veteran reported a 
history of a head injury, nervous trouble, frequent trouble 
sleeping, and depression or excessive worry.  On examination, 
his psychiatric system was normal. 

In June 1988, the veteran presented with complaints of 
dizziness.  It was noted that he was taking Valium and 
Dalmane.  

A March 1989 report from Otero Medical Clinic shows that the 
veteran complained of severe head pain.  It was noted that he 
had been involved in an accident in March 1984.  The 
presenting diagnoses were post-traumatic headaches, head 
trauma, musculoskeletal type pain, and an anxiety reaction.  
It was pointed out that the veteran developed severe 
headaches, nervousness, and anxiety right after the injury.  
Following an examination, H.O., M.D., indicated he was unable 
to make a more accurate diagnosis based on the available 
information aside from a clinical impression of traumatic 
headaches and anxiety. 

A June 1989 VA general medical examination report shows that 
the veteran complained of headaches and nervousness.  A 
neurological examination report notes that the complaints of 
headaches were associated with depression and anxiety.  It 
was noted that a neurological examination was essentially 
unremarkable with no evidence of any abnormalities on 
examination of the cranial nerves, or on motor, sensory, or 
cerebellar testing.  The impressions were an absence of 
active neurological diseases.  It was also pointed out that 
the veteran's complaints of lightheadedness, anxiety, and 
nervousness were related to the veteran's underlying 
psychiatric problems. 

A July 1989 prescription note from P.A.., M.D., noted that 
the veteran had been under his care since February 1985 for 
treatment of insomnia. 

A July 1989 VA psychiatric examination report shows that the 
veteran complained that, following his in-service accident, 
he felt as though he was losing his mind.  He related he had 
not been treated for emotional or psychiatric problems during 
military service.  He also related he had been paranoid since 
approximately 1986.  Following an examination, the diagnosis 
was schizophrenia, paranoid type.  

An August 1989 Otero Medical Clinic report shows that the 
veteran had complaints of severe neck and head pain as well 
as behavioral issues.  He said he had previously been in an 
accident in which 200 pounds of metal fell on the back of his 
head.  The veteran reported experiencing severe headaches, 
nervousness, and anxiety right after his in-service head 
injury.  The presenting diagnoses included post traumatic 
headaches, head trauma, musculoskeletal type pain, and an 
anxiety reaction.  Following an examination, the examiner 
noted he was unable to make a more accurate diagnosis besides 
clinical impressions of traumatic headaches and anxiety. 

A September 1989 private medical record shows that the 
veteran was first seen in 1989 for assistance with 
psychiatric problems.  

An October 1989 East Jefferson Mental Health Center records 
show that the veteran reported he had terrible headaches 
since sustaining a head injury in service.  He also reported 
a history of depression since his 1984 injury.  The 
impressions included probable major depression, a possible 
underlying character disorder (not otherwise specified), and 
a possible somatoform pain disorder. 

A November 1989 orthopedic clinic report shows that the 
veteran complained of frequent headaches, starting with the 
1984 injury.  Following an examination, the impression was 
hypertension headaches.  It was noted that the connection 
between the reported head injury and the veteran's current 
headaches was remote.  A follow-up examination in December 
1989 also revealed an impression of hypertension headaches.

Sometime in 1990, the veteran presented for treatment 
complaining of paranoid ideation.  Following an examination, 
the assessments included organic brain syndrome.  A psychosis 
was not diagnosed.

A March 1990 periodic examination report shows that the 
veteran complained of a history of frequent or severe 
headaches, dizziness or fainting spells, a head injury, 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, nervous trouble of any sort.  The 
veteran also reported he was under treatment for high blood 
pressure.  Following an examination, his psychiatric system 
was normal. 

At a January 1992 RO hearing, the veteran testified that he 
sustained a head injury while on active duty when a weight 
fell on his head.  He said he sustained a laceration which 
was sutured.  He related that after the injury he began 
having headaches, seizures and psychiatric problems.  

A January 1993 statement from F.L., M.D., noted that the 
veteran was undergoing evaluation for possible seizure 
disorder.  

A February 1993 report from P.A., M.D., shows that the 
veteran reported he had first been seen for evaluation in 
1985, and had complaints of severe neck and head pain, 
nervous problems, anxiety and depression.  Dr. P.A. noted 
that in 1985, the veteran reported having anxiety, trauma, 
headaches, depression, and mild epilepsy. 

A March 1993 report from M.A.P., M.D., shows that the veteran 
reported that he was involved in an accident in which he 
received a severe blow to the right side of his head.  He 
said he was treated for the injury but did not lose 
consciousness.  Following an examination, it was noted he had 
post-traumatic seizures.  It was also noted that he had 
depression episodes which were most likely a manifestation of 
seizures. 

In May 1993, the veteran was awarded disability benefits from 
the Social Security Administration (SSA) based on psychiatric 
problems, post-traumatic headaches and a seizure disorder.

A July 1996 VA diseases/injuries of the brain examination 
report shows that the veteran complained of headaches, nerve 
problems, and epilepsy which he attributed to his in-service 
head injury.  The veteran also reported he had been diagnosed 
as having seizures, however, he said that none of his 
seizures had been witnessed.  On neurological examination, 
such was within normal limits.  The impressions included 
chronic headaches; and it was noted that by history, the 
onset of such were temporally related to the veteran's head 
injury.  It was also pointed out that post-traumatic 
headaches usually did not have such a prolonged course and 
that this suggested another etiology, most likely tension-
type headaches.  It was noted that there was the possibility 
that the veteran had epilepsy and it was opined that the 
historical evidence of this was fairly slim.  In this regard, 
it was pointed out that the veteran did not have organic 
brain syndrome.  It was also opined that it was unlikely that 
the veteran's nervous disorder was related to his head 
injury. 

A July 1996 VA psychiatric examination report shows that the 
veteran complained of depression.  He said his psychiatric 
problems began in 1984 or 1985.  It was noted that the 
veteran had problems with organization, concentration, 
forgetfulness, but it was noted that his symptoms had 
apparently improved since his initial trauma.  Following an 
examination, it was opined that the veteran had recurrent 
major depression.  It was noted that the veteran's in-service 
accident could have been a stressor that precipitated 
depression.  It was noted that schizophrenia (paranoid type) 
and dementia secondary to previous trauma were to be ruled 
out.  While the veteran was very distrustful, guarded, vague 
and had a flat affect, it was also noted by the examiner that 
the claims file had not been reviewed so a diagnosis could 
not be made.  It was noted he had not undergone any 
psychological testing.  

In December 1996, the claims file was reviewed and the 
revised diagnoses to the June 1996 VA examination report 
included: schizophrenia, paranoid type, not secondary to a 
head injury; and major depression, current-accident of 1984 
(head injury) could have been a stressor in amount of present 
depressive symptoms. 

Private psychiatric treatment records, from Washington 
Correctional Center and other sources, dated in 1997 and 
1998, show that the veteran was diagnosed as having 
depression.  The veteran reported having psychiatric 
problems; he said he had such problems for 12 years and such 
were due to a head injury in 1984.  Records show that the 
veteran was assessed as having headaches which may be 
secondary to an old head injury. 

A June 1998 private medical record reflects the opinion that 
the veteran's headaches may be secondary to an old head 
injury.

In October 1999, the veteran was hospitalized at a VA 
facility for observation and evaluation for epilepsy and 
psychiatric problems.  It was reported that the veteran had 
headaches and a history of epilepsy secondary to head trauma, 
among other problems.  It was noted that the veteran had been 
hit in the head with a steel object in 1994, after which he 
had generalized tonic-clonic seizure activity.  It was noted 
that his condition was controlled with anti-convulsants.  The 
listed medical history included:  epilepsy since 1985 with 
generalized tonic-clonic seizure activity secondary to 
trauma.  Following a period of observation and evaluation, 
the impressions included a seizure disorder, which had been 
asymptomatic for 9 months. 

An October 1999 VA psychiatric examination report shows that 
the claims file was reviewed, and an examination was 
conducted by a Board of psychiatrists (by Drs. C and G).  
Following an examination, it was concluded that the Axis I 
diagnosis was a major depressive disorder.  It was noted that 
the record provided a great deal of support for a diagnosis 
of a major depressive disorder.  It was noted that there was 
no evidence (either historically from the veteran or in the 
record) which was supportive of a diagnosis of schizophrenia.  
It was noted that the only possible symptom suggestive of 
schizophrenia was the vague history of hallucinations which 
occurred in the remote pass, and could have been related to 
the veteran's established diagnosis of depression.  It was 
also noted that there was evidence in the record which was to 
the effect that the veteran's head injury could have been a 
stressor which precipitated the veteran's depression-and the 
examiner opined that this comment was speculative, 
gratuitous, or both, and that the evidence did not support 
such a comment.  It was specifically opined that it was not 
believed that the major depressive disorder which is the 
veteran's only psychiatric disorder was related to his head 
injury.  It was noted that it was possible that a mild to 
moderate head injury may result in a post concussive syndrome 
which can include depression which can last for years; 
however, having such sequalae from a mild head injury was 
extremely unlikely.  It was therefore concluded that it was 
not likely that the veteran's depression was the result of 
his head injury in service.  It was also opined that there 
was no evidence of schizophrenia or anxiety. 

In August 2000, the veteran was admitted for observation of 
his psychiatric and possible epileptic condition.  He 
reported having epilepsy since 1985 with generalized tonic-
clonic seizure activity secondary to his head trauma.  
Following his hospital discharge, the diagnoses included 
epilepsy. 

An August 2000 VA psychiatric examination report shows that 
the veteran underwent an evaluation by a Board of 
psychiatrists (Dr. M. and Dr. C.).  Following an examination, 
it was opined that the veteran had suffered at some point 
from a depressive reaction (mild) and had some problems with 
attention and concentration, and that his symptomatology had 
been relieved through the use of antidepressant medication 
(Prozac).  It was noted that because of stressors and from 
the veteran's testimony, the veteran's depression was 
indirectly linked to the accident.  It was also opined that 
depression created minimal problems for him. 

A September 2000 VA brain and spinal cord examination report 
shows that the entire record had been reviewed in detail.  
The examiner noted that he had personally examined the 
veteran and found him to be reliable.  During the 
examination, the veteran reported having nocturnal grand mal 
seizures.  The examiner noted that the occurrence of the 
veteran's seizures during sleep was well-documented.  The 
examiner opined that as a Board certified neurologist, with a 
fellowship in epileptology, the veteran did have epilepsy.  
It was noted that the veteran had seizures that were related 
to the head trauma documented in the medical records.  It was 
noted that such a blow would lead to long-term dysfunction 
and injury to the brain.  It was noted that a January 2000 
MRI of the brain revealed findings which were possibly 
consistent with a history of trauma.  It was noted that the 
veteran complained of headaches which were historically 
related to his head injury in service.  

A May 2001 VA psychiatric examination report shows that the 
examiner (Dr. M.) had reviewed the veteran's chart.  It was 
noted that the veteran had a current and long-standing 
problem with major depression.  It was opined that it was 
possible, but a very remote possibility, that the veteran's 
head injury resulted in his major depression.  It was opined 
that it was most likely that his head injury was unrelated to 
his current major depression.  It was concluded that the 
veteran's major depression was not service-connected. 

A September 2002 VA psychiatric examination report shows that 
the examiner reviewed the claims folder, including the 
various theories on the etiology of the veteran's psychiatric 
problems.  With regard to the veteran's subjective 
complaints, it was noted that he complained of headaches and 
a seizure disorder.  He also related he was anxious, and had 
problems sleeping.  Following an examination, it was noted 
that Dr. D's previous diagnosis of an adjustment disorder 
with a depressed mood seemed to be the most correct diagnosis 
on file.  It was noted that major depression was not 
described by the veteran.  It was noted that personality 
factors probably played into the veteran's depressive 
episodes and exaggerated his ups and downs.  It was noted 
that there was no evidence of mania.  It was noted that the 
whole notion of metal striking the veteran's head and then 
injuring his neck and back as it rolled down his body seemed 
totally implausible.  In general, it was noted that different 
aspects of the veteran's history was not at all plausible.  
At any rate, it was noted that the veteran's history of a 
head injury was not likely to produce any psychiatric 
sequelae.  It was noted that it was likely the veteran had a 
personality disorder of a mixed type which included a lot of 
passive-aggressive features.  The diagnoses included an 
adjustment disorder with a depressed mood, substance abuse 
(in remission) by history, and a mixed personality disorder. 

A September 2002 VA brain and spinal cord examination report 
shows that the veteran complained of seizures and pain, and 
said that "[a]ll these [things] happened in 1984 while in 
service. . ."  He elaborated that a 200 pound piece of metal 
hit his head and slid down his neck and back.  He said he 
sustained a bump on the head and a concussion in the initial 
injury, but was not rendered unconscious.  Since then, the 
veteran reported, he had progressively worsening neck and 
back pain, and headaches.  The veteran also reported that he 
started having epilepsy after a few months, following the 
head injury.  The examiner opined that the veteran had post-
traumatic seizures, because of the temporal relationship 
between the seizures and the head trauma, and the fact that 
he had no prior history of seizures.  It was noted that MRI 
studies revealed some punctuate lesions on images of the 
parietal lobe which could have been secondary to trauma and 
that could have been the cause of the seizure.  CT scans 
showed mild cerebral atrophy; there was no focal abnormality.  
It was noted that the veteran's other major complaints 
included neck and back pain.  Headaches were related to his 
neck pain.  The final impressions were status post head, 
neck, and lower back trauma, following the heavy metal piece 
falling on his head and sliding over the lower back and the 
neck.  It was noted that the veteran had a post-traumatic 
seizure condition. 

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
1991 RO decision which denied his application to reopen a 
claim of service connection for residuals of a head injury.  
The veteran was issued a statement of the case (in November 
1991), a hearing officer's decision (in January 1992), 
supplemental statements of the case (SSOCs) (in February 
1992, February 1995, March 1997, July 1998, December 1999, 
and December 2002).  The Board concludes that the RO 
decision, SOC, and SSOCs, and letters sent to the veteran 
over the years (including the March 2001 VCAA letter) 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has met its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  It is noted that the Board remanded the case on 
numerous occasions so that the claim could be fully 
developed.  The RO has requested all relevant records, 
including his VA medical records.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of his 
claims.  Further, the veteran was been afforded multiple VA 
examinations.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

The SOC and SSOCs provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why the evidence on file was insufficient to 
grant service connection.  The veteran has been provided 
notice of what VA was doing to develop the claims, notice of 
what he could do to help his claims, and notice of how his 
claims were still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
for epilepsies and psychoses may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997).  Finally, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Headaches

The veteran's service medical records show that on enlistment 
examination in August 1982, his neurological and psychiatric 
systems were normal.  In March 1984, he sustained injury when 
something heavy fell on his head.  He was sent to the clinic 
via ambulance.  On examination, his head was normal.  The 
assessment was a scalp laceration.  Skull X-rays did not 
reveal any fractures.  

Medical records, dated in the 1980s, consistently show that 
the veteran complained of headaches.  More recent medical 
examinations from the 1990s through the present time continue 
to show that the veteran has been diagnosed as having 
headaches.

With regard to the etiology of any headaches, it is noted 
that medical records from Otero Medical Clinic, dated in 
March and August 1989, show that the veteran's history of 
inservice head trauma was acknowledged and the diagnosis was 
post-traumatic or traumatic headaches.  In November 1989, the 
veteran was diagnosed as having hypertension headaches, and 
it was opined that the connection between the reported head 
injury in service and current headaches was remote.  At a 
July 1996 VA examination, various etiological theories were 
posed:  it was opined that the veteran had headaches which 
were temporally related to his head injury, and it was opined 
that the headaches could be tension-type headaches.  Private 
treatment records, dated in the late 1990s, show that the 
veteran had headaches which could be secondary to an old head 
injury.  

More recent medical evidence from 2000 onward includes a 
September 2000 VA brain and spinal cord examination report 
which shows that the veteran had headaches which were related 
to his head injury in service.  Similarly, when examined by 
VA in September 2002, it was again opined that the veteran 
had sustained head, neck, and back trauma in service when a 
200 pound piece of metal hit his head and slid down his body.  
Headaches were noted.

In particular, the Board finds the September 2000 VA 
examination opinion to be the most probative opinion on file.  
Again, the September 2000 opinion is to the effect that the 
veteran's current headaches are attributable to his 1984 in-
service head injury.  Notably, the 2000 VA examination report 
reveals that the record was reviewed extensively prior to the 
rendering of an etiological opinion. 

In sum, the veteran had an in-service head injury, there is 
evidence of a current diagnosis (of headaches), and there are 
medical opinions linking the current diagnosis to an in-
service event.  Traumatic headaches were incurred in service; 
the claim of service connection is granted.  38 U.S.C.A. 
§§ 1131, 5107(b); 38 C.F.R. § 3.303(d). 

Seizures

As previously noted, the veteran sustained a head injury (a 
blow to the head with a heavy object) in service in March 
1984.  

In the early 1990s, the veteran began complaining of 
seizures.  Specifically, in March 1993, the veteran was seen 
by a private physician, M.A.P., M.D., and it was concluded 
that the veteran had post-traumatic seizures.  On VA 
examination in July 1996, the veteran reported having 
epilepsy.  The VA examiner commented that the possibility 
that the veteran had epilepsy was very slim.  In October 
1999, following a period of VA observation and evaluation, it 
was opined that the veteran had a seizure disorder.  

A September 2000 VA brain and spinal cord examination 
reflects that the veteran had epilepsy and that such was 
attributable to his inservice head trauma.  Notably, the VA 
examiner reviewed the claims folder, examined the veteran, 
and was not only a Board certified neurologist but also an 
epileptologist.  Finally, a September 2002 VA brain and 
spinal cord examination report shows that the veteran was 
noted as having a post-traumatic seizure disorder.  It was 
again noted by the VA examiner that there was a temporal 
relationship between the veteran's seizures and his in-
service head trauma as he had no prior history of seizures.

Specifically, as discussed above, VA examinations performed 
in 2000 and 2002 reflect an etiological relationship between 
current seizures and in-service head trauma.  It is notable 
that these opinions were rendered by neurological specialists 
who thoroughly reviewed the claims folder prior to rendering 
their opinions.  While there are a few opinions to the 
contrary, such are either equivocal or lack an underlying 
rationale.  Giving the veteran the benefit-of-the-doubt, it 
is noted that the veteran sustained a head injury in service; 
he developed seizures shortly thereafter and has such 
currently; further, there is medical evidence establishing a 
link between his current seizures and service.  Service 
connection for a seizure disorder is granted.  38 U.S.C.A. 
§ 5107(b). 

Psychiatric Disability

The Board will first undertake a review of the veteran's 
psychiatric history.  His service medical records shows that 
his psychiatric and neurological systems were consistently 
normal.  Even at the time of his March 1984 head injury, a 
neurological examination revealed intact cranial nerves; and 
neither a psychiatric nor a neurological disorder was noted.

There is no evidence that the veteran was diagnosed as having 
a psychosis within one year of his periods of service.  It is 
acknowledged, however, that the record does show that he was 
variously noted as having anxiety, personality and character 
disorders, and depression (all of which are non-psychoses), 
beginning in the mid-1980s, shortly after his last service 
separation.  On periodic examination in May 1986, the veteran 
reported having a history of nervous trouble, among other 
complaints.  On examination, however, his psychiatric system 
was normal.  In 1989, a private examiner noted that the 
veteran had experienced nervousness and anxiety right after 
his inservice injury.  Following an examination, the examiner 
noted he could not make a definitive diagnosis as he did not 
have access to all necessary information.  Following a July 
1989 VA examination, the veteran was diagnosed as having 
schizophrenia.  The date of onset was not indicated. 

More recent evidence includes a July 1996 VA brain disease 
and injury examination report which reflects the opinion that 
it was unlikely that the veteran's nervous disorder was 
related to his head injury.  A July 1996 VA psychiatric 
examination report reflects the opinion that the veteran's 
in-service accident could have been a stressor that 
precipitated his depression.  A December 1996 addendum to the 
July 1996 VA examination report also noted that the veteran 
had schizophrenia which was not secondary to a head injury.  
An October 1999 VA psychiatric examination report shows that 
the veteran was evaluated by a Board of psychiatrists and the 
diagnosis was a major depressive disorder.  It was pointed 
out that any previous opinions attributing depression to the 
veteran's in-service head injury were speculative, 
gratuitous, or both.  It was concluded that psychiatric 
sequelae stemming from the veteran's inservice head injury 
was highly unlikely.  It was also opined that the veteran did 
not have schizophrenia.  An August 2000 VA psychiatric 
examination report reflects the veteran's opinion that his 
depression was indirectly linked to his inservice head 
injury; it was also objectively noted that depression created 
minimal problems for him. 

A May 2001 VA psychiatric examination report shows that there 
was only a very remote possibility that the veteran's head 
injury caused major depression.  It was opined that it was 
most likely that his head injury was unrelated to his current 
major depression.  Finally, a September 2002 VA psychiatric 
examination report reflects the opinion that the veteran's 
history of having sustained a head injury when a 200 pound 
weight fell on his head seemed totally implausible.  It was 
concluded that it was unlikely that any head injury in 
service produced psychiatric sequelae.  

First, it is again noted that a psychosis was not diagnosed 
within one year of service.  The Board acknowledges that 
schizophrenia was indeed diagnosed in the late 1980s and 
again in 1996; however, more recent medical evidence shows 
that such a diagnosis was apparently made in error, and has 
since not been noted in comprehensive examinations performed 
in 1999, 2000, 2001, and 2002.  (Notably, it was observed, in 
a 1999 VA examination report, that the only symptom 
suggestive of schizophrenia was the veteran's vague history 
of hallucinations and that such could have been related to 
his depression.)

With regard to the veteran's other psychiatric problems (non-
psychoses), it is noted that such did indeed manifest shortly 
after his last service separation.  The most probative 
evidence on file shows, however, that his current psychiatric 
problems are not related to service.  Specifically, in 
October 1999, the veteran was evaluated by a Board of VA 
psychiatrists, and the claims folder was reviewed in 
conjunction with the evaluation.  It was concluded that any 
previous opinions attributing depression to the veteran's in-
service head injury were speculative, gratuitous, or both.  
Similarly, the veteran was examined and the claims file was 
reviewed during the course of VA examinations conducted in 
May 2001 and September 2002.  In May 2001, it was opined that 
the veteran's head injury was unrelated to his major 
depression, and in September 2002, it was opined that it was 
not likely that the veteran's head injury produced any 
psychiatric problems. 

As in the previous claims, it is noted that there are medical 
opinions which seem to support a relationship between the 
veteran's current psychiatric problems and service.  In this 
regard, it is noted that the July 1996 VA examination report 
reflects that the veteran's inservice accident could have 
precipitated his depression.  It is noted that this 
examination report has little probative value as it is 
largely equivocal and lacks a supporting rationale.  A March 
1993 statement from a private examiner reflects the opinion 
that the veteran's depression was a manifestation of his 
seizures (which are now service-connected).  Similarly, this 
opinion lacks probative value as it is wholly unsupported by 
an underlying rationale.  

The veteran contends that he has psychiatric problems which 
are related to his inservice head trauma; these contentions 
can be found in medical evidence on file, including his 
August 2000 VA psychiatric examination report.  While the 
veteran is competent to testify as to symptomatology he has 
experienced, without medical expertise or training, he is not 
competent to offer a medical opinion as to diagnosis or 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).  
As such, the veteran's opinion has little probative value.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 


ORDER

Service connection for headaches is granted.

Service connection for a seizure disorder is granted.

Service connection for a psychiatric disability is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

